
	
		II
		110th CONGRESS
		1st Session
		S. 489
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2007
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To improve efficiency in the Federal Government through
		  the use of green buildings, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Green Buildings Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Office of Green Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of Green Buildings.
					Sec. 103. Green Building Advisory Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and development.
					Sec. 106. Budget and life-cycle costing and
				contracting.
					Sec. 107. Authorization of appropriations.
					TITLE II—Healthy High-Performance Schools
					Sec. 201. Definition of high-performance school.
					Sec. 202. Grants for healthy school environments.
					Sec. 203. Model guidelines for siting of school
				facilities.
					Sec. 204. Public outreach.
					Sec. 205. Authorization of appropriations.
					TITLE III—Strengthening Federal Leadership
					Sec. 301. Incentives.
					Sec. 302. Federal green building performance.
					TITLE IV—Demonstration project
					Sec. 401. Coordination of
				goals.
					Sec. 402. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CommitteeThe
			 term Committee means the Green Building Advisory Committee
			 established under section 103(a).
			(3)DirectorThe
			 term Director means the individual appointed to the position
			 established under section 101(a).
			(4)Federal
			 facilityThe term Federal facility means any
			 building or facility the intended use of which requires the building or
			 facility to be—
				(A)accessible to
			 the public;
				(B)constructed
			 or altered by or on behalf of the United States; and
				(C)owned or leased
			 by the Federal Government.
				(5)Green
			 buildingThe term green building means a
			 building—
				(A)that, during its
			 life-cycle—
					(i)reduces
			 energy, water, and material resource use and the generation of waste;
					(ii)improves
			 indoor environmental quality, including protecting indoor air quality during
			 construction, reducing indoor air pollution, using low-emitting materials,
			 improving thermal comfort, and improving lighting and acoustic environments
			 that affect occupant health and productivity;
					(iii)improves
			 indoor and outdoor impacts of the building on human health and the
			 environment;
					(iv)increases
			 the use of environmentally preferable products, including biobased, recycled
			 content, and nontoxic products with lower life-cycle impacts;
					(v)increases
			 reuse and recycling opportunities; and
					(vi)integrates
			 systems in the building; and
					(B)for which, during
			 its planning, design, and construction, the environmental and energy impacts of
			 building location and site design are considered.
				(6)Life
			 cycleThe term life cycle, with respect to a green
			 building, means all stages of the useful life of the building (including
			 components, equipment, systems, and controls of the building) beginning at
			 conception of a green building project and continuing through site selection,
			 design, construction, landscaping, commissioning, operation, maintenance,
			 renovation, deconstruction or demolition, removal, and recycling of the green
			 building.
			(7)Life-cycle
			 assessmentThe term life-cycle assessment means a
			 comprehensive system approach for measuring the environmental performance of a
			 product or service over the life of the product or service, beginning at raw
			 materials acquisition and continuing through manufacturing, transportation,
			 installation, use, reuse, and end-of-life waste management.
			(8)Life-cycle
			 costingThe term life-cycle costing, with respect to
			 a green building, means a technique of economic evaluation that—
				(A)sums, over a
			 given study period, the costs of initial investment (less resale value),
			 replacements, operations (including energy use), and maintenance and repair of
			 an investment decision; and
				(B)is
			 expressed—
					(i)in present
			 value terms, in the case of a study period equivalent to the longest useful
			 life of the building, determined by taking into consideration the typical life
			 of such a building in the area in which the building is to be located;
			 or
					(ii)in annual
			 value terms, in the case of any other study period.
					(9)OfficeThe
			 term Office means the Office of Green Buildings established under
			 section 102(a).
			IOffice of
			 Green Buildings
			101.Oversight
				(a)In
			 generalThe Administrator shall establish within the General
			 Services Administration, and appoint an individual to serve as Director in, a
			 position in the career-reserved Senior Executive service, to—
					(1)establish and
			 manage the Office in accordance with section 102; and
					(2)carry out
			 other duties as required under this Act.
					(b)CompensationThe
			 compensation of the Director shall not exceed the maximum rate of basic pay for
			 the Senior Executive Service under section 5382 of title 5, United States Code,
			 including any applicable locality-based comparability payment that may be
			 authorized under section 5304(h)(2)(C) of that title.
				102.Office of
			 Green Buildings
				(a)EstablishmentThe
			 Director shall establish within the General Services Administration an Office
			 of Green Buildings.
				(b)DutiesThe
			 Director shall—
					(1)ensure full
			 coordination of green building information and activities within the General
			 Services Administration and all relevant Federal agencies, including, at a
			 minimum—
						(A)the
			 Environmental Protection Agency;
						(B)the Office of
			 the Federal Environmental Executive;
						(C)the Office of
			 Federal Procurement Policy;
						(D)the
			 Department of Energy;
						(E)the
			 Department of Health and Human Services; and
						(F)such other
			 Federal agencies as the Director considers to be appropriate;
						(2)establish a
			 senior-level green building advisory committee, which shall provide advice and
			 recommendations in accordance with section 103;
					(3)identify and
			 biennially reassess improved or higher rating standards recommended by the
			 Committee;
					(4)establish a
			 national green building clearinghouse in accordance with section 104, which
			 shall provide green building information through—
						(A)outreach;
						(B)education;
			 and
						(C)the provision
			 of technical assistance;
						(5)ensure full
			 coordination of research and development information relating to green building
			 initiatives under section 105;
					(6)identify and
			 develop green building standards that could be used for all types of Federal
			 facilities in accordance with section 105;
					(7)establish
			 green practices that can be used throughout the life of a Federal
			 facility;
					(8)review and
			 analyze current Federal budget practices and life-cycle costing issues, and
			 make recommendations to Congress, in accordance with section 106; and
					(9)complete and
			 submit the report described in subsection (c).
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Director shall submit to Congress a report that—
					(1)describes the
			 status of the green building initiatives under this Act and other Federal
			 programs in effect as of the date of the report, including—
						(A)the extent to
			 which the programs are being carried out in accordance with this Act;
			 and
						(B)the status of
			 funding requests and appropriations for those programs;
						(2)identifies
			 within the planning, budgeting, and construction process all types of Federal
			 facility procedures that inhibit new and existing Federal facilities from
			 becoming green buildings as measured by a standard to be determined by the
			 Office;
					(3)identifies
			 inconsistencies, as reported to the Committee, in Federal law with respect to
			 product acquisition guidelines and high-performance product guidelines;
					(4)recommends
			 language for uniform standards for use by Federal agencies in environmentally
			 responsible acquisition;
					(5)in
			 coordination with the Office of Management and Budget, reviews the budget
			 process for capital programs with respect to alternatives for—
						(A)restructuring
			 of budgets to recommend the use of complete energy- and environmental-cost
			 accounting;
						(B)using
			 operations expenditures in budget-related decisions while simultaneously
			 incorporating productivity and health measures (as those measures can be
			 quantified by the Office, with the assistance of universities and national
			 laboratories);
						(C)permitting
			 Federal agencies to retain all identified savings accrued as a result of the
			 use of life cycle costing; and
						(D)identifying
			 short- and long-term cost savings that accrue from green buildings, including
			 those relating to health and productivity;
						(6)identifies
			 green, self-sustaining technologies to address the operational needs of Federal
			 facilities in times of national security emergencies, natural disasters, or
			 other dire emergencies;
					(7)summarizes and
			 highlights development, at the State and local level, of green building
			 initiatives, including Executive orders, policies, or laws adopted promoting
			 green building (including the status of implementation of those initiatives);
			 and
					(8)includes, for
			 the 2-year period covered by the report, recommendations to address each of the
			 matters, and a plan for implementation of each recommendation, described in
			 paragraphs (1) through (6).
					(d)ImplementationThe
			 Office shall carry out each plan for implementation of recommendations under
			 subsection (c)(7).
				103.Green
			 Building Advisory Committee
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish an advisory committee, to be known as the Green Building
			 Advisory Committee.
				(b)Membership
					(1)In
			 generalThe Committee shall be composed of representatives of, at
			 a minimum—
						(A)each agency
			 referred to in section 102(b)(1); and
						(B)other
			 relevant agencies and entities, as determined by the Director, including at
			 least 1 representative of each of—
							(i)State and
			 local governmental green building programs;
							(ii)independent
			 green building associations or councils;
							(iii)building
			 experts, including architects, material suppliers, and construction
			 contractors;
							(iv)energy
			 efficiency experts from commercial industry, research, or academic
			 backgrounds;
							(v)security
			 advisors focusing on national security needs, natural disasters, and other dire
			 emergency situations; and
							(vi)environmental
			 health experts, including those with experience in children's health.
							(2)Non-Federal
			 membersThe total number of non-Federal members on the Committee
			 at any time shall not exceed 10.
					(c)MeetingsThe
			 Director shall establish a regular schedule of meetings for the
			 Committee.
				(d)DutiesThe
			 Committee shall provide advice and expertise for use by the Director in
			 carrying out the duties under this Act, including such recommendations relating
			 to Federal activities carried out under sections 104 through 106 as are agreed
			 to by a majority of the members of the Committee.
				(e)FACA
			 ExemptionThe Committee shall not be subject to section 14 of the
			 Federal Advisory Committee Act (5 U.S.C. App.).
				104.Public
			 outreachThe Director shall
			 carry out public outreach to inform individuals and entities of the information
			 and services available Government-wide by—
				(1)establishing
			 and maintaining a national green building clearinghouse, including on the
			 Internet, that—
					(A)identifies
			 existing similar efforts and coordinates activities of common interest;
			 and
					(B)provides
			 information relating to green buildings, including hyperlinks to Internet sites
			 that describe related activities, information, and resources of—
						(i)the Federal
			 Government;
						(ii)State and
			 local governments;
						(iii)the private
			 sector (including nongovernmental and nonprofit entities and organizations);
			 and
						(iv)other
			 relevant organizations, including those from other countries;
						(2)identifying
			 and recommending educational resources for implementing green building
			 practices, including security and emergency benefits and practices;
				(3)providing
			 access to technical assistance on using tools and resources to make more
			 cost-effective, energy-efficient, health-protective, and environmentally
			 beneficial decisions for constructing green buildings, including tools
			 available to conduct life-cycle costing and life-cycle assessment;
				(4)providing
			 information on application processes for certifying a green building, including
			 certification and commissioning;
				(5)providing
			 technical information, market research, or other forms of assistance or advice
			 that would be useful in planning and constructing green buildings; and
				(6)using such
			 other methods as are determined by the Director to be appropriate.
				105.Research
			 and developmentThe Director
			 shall—
				(1)(A)survey existing
			 research and studies relating to green buildings; and
					(B)coordinate activities of common
			 interest;
					(2)develop and
			 recommend a green building research plan that—
					(A)identifies
			 information and research needs, including the relationships between human
			 health, occupant productivity, and each of—
						(i)emissions
			 from materials and products in the building;
						(ii)natural day
			 lighting;
						(iii)ventilation
			 choices and technologies;
						(iv)heating,
			 cooling, and system control choices and technologies;
						(v)moisture
			 control and mold;
						(vi)maintenance,
			 cleaning, and pest control activities;
						(vii)acoustics;
			 and
						(viii)other
			 issues relating to the health, comfort, productivity, and performance of
			 occupants of the building; and
						(B)promotes the
			 development and dissemination of green building measurement tools that, at a
			 minimum, may be used—
						(i)to monitor
			 and assess the life-cycle performance of facilities (including demonstration
			 projects) built as green buildings; and
						(ii)to perform
			 life-cycle assessments;
						(3)assist the
			 budget and life-cycle costing functions of the Office under section 106;
				(4)study and
			 identify potential benefits of green buildings relating to security, natural
			 disaster, and emergency needs of the Federal Government; and
				(5)support other
			 research initiatives determined by the Office.
				106.Budget and
			 life-cycle costing and contracting
				(a)EstablishmentThe
			 Director shall—
					(1)identify,
			 review, and analyze current budget and contracting practices that affect
			 achievement of green buildings, including the identification of barriers to
			 green building life-cycle costing and budgetary issues;
					(2)develop
			 guidance and conduct training sessions with budget specialists and contracting
			 personnel from Federal agencies and budget examiners to apply life-cycle cost
			 criteria to actual projects;
					(3)identify
			 tools to aid life-cycle cost decisionmaking; and
					(4)explore the
			 feasibility of incorporating the benefits of green buildings, such as security
			 benefits, into a cost-budget analysis to aid in life-cycle costing for budget
			 and decision making processes.
					107.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2008 through 2012, to remain available until expended.
			IIHealthy
			 High-Performance Schools
			201.Definition
			 of high-performance schoolIn
			 this title, the term high-performance school has the meaning given
			 the term healthy, high-performance school building in
			 section
			 5586 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7277e).
			202.Grants for
			 healthy school environmentsThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education, may provide
			 grants to qualified State agencies for use in—
				(1)providing
			 technical assistance for programs of the Environmental Protection Agency
			 (including the Tools for Schools Program and the Healthy School Environmental
			 Assessment Tool) to schools for use in addressing environmental issues;
			 and
				(2)development
			 of State school environmental quality plans that include—
					(A)standards for
			 school building design, construction, and renovation; and
					(B)identification
			 of ongoing school building environmental problems in the State and recommended
			 solutions to address those problems, including assessment of information on the
			 exposure of children to environmental hazards in school facilities.
					203.Model
			 guidelines for siting of school facilitiesThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education, the
			 Secretary of Energy, the Secretary of Transportation, and the Secretary of
			 Health and Human Services, shall develop voluntary school site selection
			 guidelines that account for—
				(1)efficient use of
			 energy;
				(2)the special vulnerability of children to
			 hazardous substances or pollution exposures in any case in which the potential
			 for contamination at a potential school site exists;
				(3)modes of
			 transportation available to students and staff; and
				(4)the potential
			 use of a school at the site as an emergency shelter.
				204.Public
			 outreach
				(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall provide to the Director information relating to all activities carried
			 out under this title, which the Director shall include in the report described
			 in section 102(c).
				(b)Public
			 outreachThe Director shall ensure, to the maximum extent
			 practicable, that the public clearinghouse established under section 104
			 receives and makes available information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
				205.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $10,000,000 for the
			 period of fiscal years 2008 through 2012, to remain available until
			 expended.
			IIIStrengthening
			 Federal Leadership
			301.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies.
				302. Federal
			 green building performance
				(a)In
			 generalNot later than October 31 of each of the 2 fiscal years
			 following the fiscal year in which this Act is enacted, and at such times
			 thereafter as the Comptroller General of the United States determines to be
			 appropriate, the Comptroller General of the United States shall, with respect
			 to the fiscal years that have passed since the preceding report—
					(1)conduct an
			 audit of the implementation of this Act; and
					(2)submit to the
			 Office, the Committee, the Administrator, and Congress a report describing the
			 results of the audit.
					(b)ContentsAn
			 audit under subsection (a) shall include a review, with respect to the period
			 covered by the report under subsection (a)(2), of—
					(1)budget,
			 life-cycle costing, and contracting issues, using best practices identified by
			 the Comptroller General of the United States and heads of other agencies in
			 accordance with section 106;
					(2)the level of
			 coordination among the Office, the Office of Management and Budget, and
			 relevant agencies;
					(3)the
			 performance of the Office in carrying out the implementation plan;
					(4)the design
			 stage of green building measures;
					(5)green
			 building data that were collected and reported to the Office; and
					(6)such other
			 matters as the Comptroller General of the United States determines to be
			 appropriate.
					(c)Environmental
			 Stewardship ScorecardThe Director shall consult with the
			 Committee to enhance, and assist in the implementation of, the Environmental
			 Stewardship Scorecard announced at the White House summit on Federal
			 sustainable buildings in January 2006, to measure the implementation by each
			 Federal agency of sustainable design and green building initiatives.
				IVDemonstration
			 project
			401.Coordination
			 of goals
				(a)In
			 generalThe Director shall establish guidelines to implement a
			 demonstration project to contribute to the research goals of the Office.
				(b)ProjectsIn
			 accordance with guidelines established by the Director under subsection (a) and
			 the duties of the Director described in title I, the Director shall carry
			 out—
					(1)for each of
			 fiscal years 2008 through 2013, 1 demonstration project in a Federal building
			 selected by the Director in accordance with relevant agencies and described in
			 subsection (c)(1), that—
						(A)provides for the
			 evaluation of the information obtained through the conduct of projects and
			 activities under this Act; and
						(B)achieves a
			 minimum standard to be determined by the Office; and
						(2)no fewer than 4
			 demonstration projects at 4 universities, that, as competitively selected by
			 the Director in accordance with subsection (c)(2), have—
						(A)appropriate
			 research resources and relevant projects to meet the goals of the demonstration
			 project established by the Office; and
						(B)the
			 ability—
							(i)to serve as a
			 model for green building initiatives, including research and education;
							(ii)to identify the
			 most effective ways to use green building and landscape technologies to engage
			 and educate undergraduate and graduate students;
							(iii)to effectively
			 implement a green building education program for students and occupants;
							(iv)to demonstrate
			 the effectiveness of various green building technologies in each of the 4
			 climatic regions of the United States described in subsection (c)(2)(B);
			 and
							(v)to
			 explore quantifiable and nonquantifiable beneficial impacts on public health
			 and employee and student performance.
							(c)Criteria
					(1)Federal
			 facilitiesWith respect to the existing or proposed Federal
			 facility at which a demonstration project under this section is conducted, the
			 Federal facility shall—
						(A)be an appropriate
			 model for a project relating to—
							(i)the
			 effectiveness of high-performance technologies;
							(ii)analysis of
			 materials, components, systems, and emergency operations in the building, and
			 the impact of those materials, components, and systems, including the impact on
			 the health of building occupants;
							(iii)life-cycle
			 costing and life-cycle assessment of building materials and systems; and
							(iv)location and
			 design that promote access to the Federal facility through walking, biking, and
			 mass transit; and
							(B)possess
			 sufficient technological and organizational adaptability.
						(2)UniversitiesWith
			 respect to the 4 universities at which a demonstration project under this
			 section is conducted—
						(A)the universities
			 should be selected, after careful review of all applications received
			 containing the required information, as determined by the Director, based
			 on—
							(i)successful and
			 established public-private research and development partnerships;
							(ii)demonstrated
			 capabilities to construct or renovate buildings that meet high indoor
			 environmental quality standards;
							(iii)organizational
			 flexibility;
							(iv)technological
			 adaptability;
							(v)the demonstrated
			 capacity of at least 1 university to replicate lessons learned among nearby or
			 sister universities, preferably by participation in groups or consortia that
			 promote sustainability;
							(vi)the demonstrated
			 capacity of at least 1 university to have officially-adopted, institution-wide
			 green building guidelines for all campus building projects;
			 and
							(vii)the
			 demonstrated capacity of at least 1 university to have been recognized by
			 similar institutions as a national leader in sustainability ecodesign, green
			 design, or environmental design education and curriculum for students of the
			 university; and
							(B)each university
			 shall be located in a different climatic region of the United States, each of
			 which regions shall have, as determined by the Office—
							(i)a hot, dry
			 climate;
							(ii)a hot, humid
			 climate;
							(iii)a cold climate;
			 or
							(iv)a temperate
			 climate (including a climate with cold winters and humid summers).
							(d)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter through September 30, 2013—
					(1)the Director
			 shall submit to the Administrator a report that describes the status of the
			 demonstration projects; and
					(2)each University
			 at which a demonstration project under this section is conducted shall submit
			 to the Administrator a report that describes the status of the demonstration
			 projects under this section.
					402.Authorization
			 of appropriations
				(a)Federal
			 demonstration projectThere is authorized to be appropriated to
			 carry out the Federal demonstration project described in section 401(b)(1)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				(b)University
			 demonstration projectsThere is authorized to be appropriated to
			 carry out the university demonstration projects described in section 401(b)(2)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				
